Case 2:97-cr-80235-AJT ECF No. 1120-5, PageID.816 Filed 10/02/20 Page 1 of 1



L?;Y* 3:iFii        f;"""Ji8",:fl   ,,."
wE/a
 Healthy Weight, Nutrition, and Physical Activity

Adult BMI Calculator
 .   :":r: CoVlD-l 9: Obesity May lncrease Risk for Severe lllness




                                                                                                                         Re.alsul3.e BMI



      Foi the information yot, entered;
                                                                          BiVl Healthy Vlcighr

      Heighl   6   feet, 2 in(hes
                                                                           BMI       Welght
                                                                                      Status
      weight: 322 pounds

                                                                           Below      l-lnderweight
      Your 8Ml is41.3, indicrting your weight is ln the
      Obese category for adults ofyour heiSht,

                                                                           18.5       Normal
      Foryour helghl, a normalweight range wouid be {rom
      144 to 194 pounds.
                                                                           24.9

      People who are overwelght ol obcse are at hjgh€r risk
                                                                           25.o       overwei8ht
      for chtonic conditions such as high blood pressure,
      diabetes, and high .holestero,.
     Anyone who is overweight should try to avoad gaining
     addrtional weight. Additionally, ifyou are overweight
                                                                           30.0       Obese
     with other.isk factors (such as high LDL cholesterol, low             and
     HDL (hoiesterol, or high blood pressure), you sho{rld try
                                                                           Above
     to lose weight- lven a smallweiSht loss (just 10% oi
     your current \.{eight) may help lower the risk of disease.
     Talkwith your healthcare provider to determine
     appropriate ways tc lose weitht-

      For informatioo about the            impo.tan.e of a healthy diet
      and physical a(tivlty irr reaching a healthy we'ght, vislt
      Healthy Weight.




 Related Resources

        what is BMI?                                                         Fiow is 8Ml interpret.d for adu;ts?

        How is BMI used?                                                     ,s 8Ml interprcted the silnre vray for   childien ard teens
                                                                             ar it,s for adults?
        lvlrat are itre Blvll trends for adu,t3 in the UniteC
        St.te57                                                              llovu good is   8Ml.s   an indicator ol body latness?

        Why is BMI used to measure overwelBhl and obesltyi                   lf an athlete cr othe. percon wlth a lot of mtls.le has a
                                                                             BMI over 25, is that person still considered to be
        what are otl*r ways to ass€ss etcess body fa(ness?
                                                                             oven,/eight?
        Hoi,! is BMi.alculated?
                                                                             Whal are the health     .o   s{quences ofobesiiy for
                                                                             adult5i'

                                                                                                                                           'i..
